Exhibit 10.2

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (“Agreement”), dated as of September 29, 2009,
is entered into by and between PFGI Capital Corporation (“PFGI”) and National
City Bank (“NCB”).

WHEREAS, NCB owns the residential mortgage-backed securities issued by the
Federal National Mortgage Association set forth on Exhibit A hereto (the “Agency
Securities”); and

WHEREAS, NCB desires to sell to PFGI, and PFGI desires to purchase from NCB, the
Agency Securities on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto do hereby acknowledge and agree as follows:

1. Transfer. Effective on the date hereof, NCB hereby sells, transfers, conveys,
and delivers to PFGI all right, title and interest in and to the Agency
Securities, and PFGI hereby accepts and assumes such Agency Securities.

2. Purchase Price. The parties agree that the aggregate purchase price for the
Agency Securities shall be equal to the market value of the Agency Securities on
the date hereof. PFGI shall deliver the full purchase price for the Agency
Securities no later than September 30, 2009.

3. Representations and Warranties.

(a) NCB hereby represents and warrants that:

(i) It is the owner of the Agency Securities free and clear of all restrictions,
claims, security interests and encumbrances of any kind.

(ii) It has full corporate power and authority to execute, deliver and perform
its obligations under this Agreement, and such execution, delivery and
performance has been properly authorized as required by the provisions of its
organizational documents.

(iii) No third party consent is required for NCB to execute or deliver this
Agreement or perform its obligations hereunder.

(b) PFGI hereby represents and warrants that:

(i) It has full power and authority to execute, deliver and perform its
obligations under this Agreement, and such execution, delivery and performance
has been properly authorized as required by the provisions of its organizational
documents.



--------------------------------------------------------------------------------

(ii) No third party consent is required for PFGI to execute or deliver this
Agreement or perform its obligations hereunder.

4. Further Assurances. Each party agrees to take all actions reasonably
requested by the other party to effectuate the transactions contemplated by this
Agreement.

5. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Maryland, without respect to
principles regarding conflicts of law, and shall benefit and be binding upon the
parties hereto and their respective successors and assigns.

6. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts and may be executed by facsimile. Each such counterpart shall be
deemed to be an original instrument, but all such counterparts together shall
constitute one Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, on the date first above written, the parties hereto have
caused this Agreement to be executed in counterparts by their duly authorized
officers and attested by their officers thereunto duly authorized.

 

PFGI CAPITAL CORPORATION By:  

/s/ THOMAS RICHLOVSKY

  Name: Thomas Richlovsky   Title: President NATIONAL CITY BANK By:  

/s/ RANDALL C. KING

  Name: Randall C. King   Title: Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

AGENCY SECURITIES